Title: To George Washington from Benjamin Lincoln, 5 May 1782
From: Lincoln, Benjamin
To: Washington, George


                        
                            Dear General,
                            War Office May 5 1782
                        
                        I am just honored with your Excellency’s favors of the 1st instant.
                        I have laid before Congress the matter of challenges, and your request that the resolution respecting the
                            Adjutant General’s department, may be passed—I will endeavor to get it through as soon as possible.
                        Your Excellency mentions an uneasiness respecting the late regulations for the issue of provisions to
                            Officers—The Contractors found so much difficulty in issuing under the former regulations that they would not contract to
                            issue on those principles—They insisted that the number of rations which each Officer was to draw should be ascertained.
                        Mr Morris means to pay them their subsistence monthly—But if any grade of Officers wish to draw a greater
                            number of rations than are affixed by Congress, they will, I am confident be indulged and as soon as I know their wishes I
                            will communicate them to Congress. It was judged expedient to put them so low because there was to be no compensation for
                            such as were not drawn—and because with their money they could always supply themselves as cheap as if they purchased from
                            the Contractors, and of whatever kind of food they chose.
                        However it may be optional with the Officers to draw the whole or a part of their rations in specific
                            articles.
                        I should be happy to be informed what number the respective grades wish to draw—and I will endeavor that they
                            shall be gratified.
                        There is no determination that a Dy paymaster shall not be at Camp—and I am confident there will be no order
                            of that kind.
                        Your Excellency’s letter to Colonel Hall, conveying a positive order, requires it should be signed—I have
                            therefore presumed to return it for your signature. I have the honor to be with perfect esteem—My dear General, Your most
                            obed. Serv
                        
                            B. Lincoln
                        
                    